EXHIBIT 10.1
 
PERNIX THERAPEUTICS HOLDINGS, INC.
 
2009 STOCK INCENTIVE PLAN
 
1.  Purpose.  The purpose of the Pernix Therapeutics Holdings, Inc. 2009 Stock
Incentive Plan (the “Plan”) is to increase stockholder value and to advance the
interests of Pernix Therapeutics Holdings, Inc. (“Pernix”) and its subsidiaries
(collectively with Pernix, the “Company”) by furnishing stock-based economic
incentives (the “Incentives”) designed to attract, retain, reward and motivate
key employees, officers and directors of the Company and consultants and
advisors to the Company and to strengthen the mutuality of interests between
service providers and Pernix’s stockholders.  Incentives consist of
opportunities to purchase or receive shares of Common Stock, $0.01 par value per
share, of Pernix (the “Common Stock”) or cash valued in relation to common
stock, on terms determined under the Plan.  As used in the Plan, the term
“subsidiary” means any corporation, limited liability company or other entity,
of which Pernix owns (directly or indirectly) within the meaning of section
424(f) of the Internal Revenue Code of 1986, as amended (the “Code”), 50% or
more of the total combined voting power of all classes of stock, membership
interests, or other equity interests issued thereby.
 
2.  Administration.
 
2.1.  Composition.  The Plan shall generally be administered by the Compensation
Committee or a sub-committee thereof (the “Committee”) of the Board of Directors
of Pernix (the “Board”).  The Committee shall consist of not fewer than two
members of the Board, each of whom shall (a) qualify as a “non-employee
director” under Rule 16b-3 under the Securities Exchange Act of 1934 (the “1934
Act”) or any successor rule and (b) qualify as an “outside director” under
Section 162(m) of the Code (“Section 162(m)”).
 
2.2.  Authority.  The Committee shall have plenary authority to award Incentives
under the Plan and to enter into agreements with or provide notices to
participants as to the terms of the Incentives (the “Incentive
Agreements”).  The Committee shall have the general authority to interpret the
Plan, to establish any rules or regulations relating to the Plan that it
determines to be appropriate, and to make any other determination that it
believes necessary or advisable for the proper administration of the
Plan.  Committee decisions in matters relating to the Plan shall be final and
conclusive on the Company and participants.  The Committee may delegate its
authority hereunder to the extent provided in Section 3 hereof.
 
3.  Eligible Participants.  Key employees, officers and directors of the Company
and persons providing services as consultants or advisors to the Company shall
become eligible to receive Incentives under the Plan when designated by the
Committee.  With respect to participants not subject to Section 16 of the 1934
Act or Section 162(m) of the Code, the Committee may delegate to appropriate
officers of the Company its authority to designate participants, to determine
the size and type of Incentives to be received by those participants and to set
and modify the terms of such Incentives; provided, however, that the resolution
so authorizing any such officer shall specify the total number of Incentives
such officer may so award and such actions shall be treated for all purposes as
if taken by the Committee, and provided further that the per share exercise
price of any options granted by an officer, rather than by the Committee, shall
be equal to the Fair Market Value (as defined in Section 12.11) of a share of
Common Stock on the later of the date of grant or the date the participant’s
employment with or service to the Company commences.
 
 
1

--------------------------------------------------------------------------------

 
 
4.  Types of Incentives.  Incentives may be granted under the Plan to eligible
participants in the forms of (a) incentive stock options; (b) non-qualified
stock options; (c) restricted stock, (d) restricted stock units (“RSUs”); (e)
stock appreciation rights (“SARs”) and (f) Other Stock-Based Awards (as defined
in Section 10).
 
5.  Shares Subject to the Plan.
 
5.1.  Number of Shares.  Subject to adjustment as provided in Section 12.5, the
maximum number of shares of Common Stock that may be delivered to participants
and their permitted transferees under the Plan shall be 3,683,737 shares.
 
5.2.  Share Counting.  To the extent any shares of Common Stock covered by a
stock option or SAR are not delivered to a participant or permitted transferee
because the Incentive is forfeited or canceled, or shares of Common Stock are
not delivered because an Incentive is paid or settled in cash, such shares shall
not be deemed to have been delivered for purposes of determining the maximum
number of shares of Common Stock available for delivery under this Plan.  In the
event that shares of Common Stock are issued as an Incentive and thereafter are
forfeited or reacquired by the Company pursuant to rights reserved upon issuance
thereof, such forfeited and reacquired Shares may again be issued under the
Plan.  With respect to SARs, if the SAR is payable in shares of Common Stock,
all shares to which the SARs relate are counted against the Plan limits, rather
than the net number of shares delivered upon exercise of the SAR.
 
5.3.  Limitations on Awards.  Subject to adjustment as provided in Section 12.5,
the following additional limitations are imposed under the Plan:
 
 
2

--------------------------------------------------------------------------------

 
 
(a) The maximum number of shares of Common Stock that may be issued upon
exercise of stock options intended to qualify as incentive stock options under
Section 422 of the Code shall be 3,683,787 shares.
 
(b) The maximum number of shares of Common Stock that may be covered by
Incentives granted under the Plan to any one individual during any one
fiscal-year period shall be 1,100,000.
 
(c) The aggregate maximum number of shares of Common Stock that may be granted
as restricted stock, restricted stock units and Other Stock-Based Awards shall
be 1,500,000.
 
(d) Restricted stock, restricted stock units and Other Stock-Based Awards with
respect to an aggregate of 1,000,000 shares of Common Stock may be granted to
officers, employees, consultants, or advisors without compliance with the
minimum vesting periods or exceptions provided in Sections 7.2, 8.2 and 10.2.
 
5.4. Type of Common Stock.  Common Stock issued under the Plan may be authorized
and unissued shares or issued shares held as treasury shares.
 
6. Stock Options.  A stock option is a right to purchase shares of Common Stock
from Pernix.  Stock options granted under the Plan may be incentive stock
options (as such term is defined in Section 422 of the Code) or non-qualified
stock options.  Any option that is designated as a non-qualified stock option
shall not be treated as an incentive stock option.  Each stock option granted by
the Committee under this Plan shall be subject to the following terms and
conditions:
 
6.1. Price.  The exercise price per share shall be determined by the Committee,
subject to adjustment under Section 12.5; provided that in no event shall the
exercise price be less than the Fair Market Value (as defined in Section 12.11)
of a share of Common Stock on the date of grant, except in the case of a stock
option granted in assumption of or substitution for an outstanding award of a
company acquired by the Company or with which the Company combines.
 
6.2. Number.  The number of shares of Common Stock subject to the option shall
be determined by the Committee, subject to Section 5 and subject to adjustment
as provided in Section 12.5.
 
6.3. Duration and Time for Exercise.  The term of each stock option shall be
determined by the Committee, but shall not exceed a maximum term of ten
years.  Each stock option shall become exercisable at such time or times during
its term as shall be determined by the Committee.  Notwithstanding the
foregoing, the Committee may accelerate the exercisability of any stock option
at any time, in addition to the automatic acceleration of stock options under
Section 12.10.
 
 
3

--------------------------------------------------------------------------------

 
 
6.4. Repurchase.  Upon approval of the Committee, the Company may repurchase a
previously granted stock option from a participant by mutual agreement before
such option has been exercised by payment to the participant of the amount per
share by which:  (a) the Fair Market Value (as defined in Section 12.11) of the
Common Stock subject to the option on the business day immediately preceding the
date of purchase exceeds (b) the exercise price, or by payment of such other
mutually agreed upon amount; provided, however, that no such repurchase shall be
permitted if prohibited by Section 6.6.
 
6.5. Manner of Exercise.  A stock option may be exercised, in whole or in part,
by giving written notice to the Company, specifying the number of shares of
Common Stock to be purchased.  The exercise notice shall be accompanied by the
full purchase price for such shares.  The option price shall be payable in
United States dollars and may be paid (a) in cash; (b) by check; (c) by delivery
of or attestation of ownership of shares of Common Stock, which shares shall be
valued for this purpose at the Fair Market Value on the business day immediately
preceding the date such option is exercised; (d) by delivery of irrevocable
written instructions to a broker approved by the Company (with a copy to the
Company) to immediately sell a portion of the shares, issuable under the option
and to deliver promptly to the Company the amount of sale proceeds (or loan
proceeds if the broker lends funds to the participant for delivery to the
Company) to pay the exercise price; or (e) if approved by the Committee, through
a net exercise procedure whereby the optionee surrenders the option in exchange
for that number of shares of Common Stock with an aggregate Fair Market Value
equal to the difference between the aggregate exercise price of the options
being surrendered and the aggregate Fair Market Value of the shares of Common
Stock subject to the option, (f) in such other manner as may be authorized from
time to time by the Committee.
 
6.6. Repricing.  Except for adjustments pursuant to Section 12.5 or actions
permitted to be taken by the Committee under Section 12.10(c) in the event of a
Change of Control, unless approved by the stockholders of the Company, (a) the
exercise or base price for any outstanding option or SAR granted under this Plan
may not be decreased after the date of grant and (b) an outstanding option or
SAR that has been granted under this Plan may not, as of any date that such
option or SAR has a per share exercise price that is greater than the then
current Fair Market Value of a share of Common Stock, be surrendered to the
Company as consideration for the grant of a new option or SAR with a lower
exercise price, shares of restricted stock, restricted stock units, an Other
Stock-Based Award, a cash payment or Common Stock.
 
6.7. Incentive Stock Options.  Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options that are intended to qualify as incentive stock options (as such term is
defined in Section 422 of the Code):
 
 
4

--------------------------------------------------------------------------------

 
 
(a) Any incentive stock option agreement authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain or be deemed to contain all provisions
required in order to qualify the options as incentive stock options.
 
(b) All incentive stock options must be granted within ten years from the date
on which this Plan is adopted by the Board of Directors.
 
(c) No incentive stock options shall be granted to any non-employee or to any
employee who, at the time such option is granted, would own (within the meaning
of Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the employer corporation or of its
parent or subsidiary corporation.
 
(d) The aggregate Fair Market Value (determined with respect to each incentive
stock option as of the time such incentive stock option is granted) of the
Common Stock with respect to which incentive stock options are exercisable for
the first time by a participant during any calendar year (under the Plan or any
other plan of Pernix or any of its subsidiaries) shall not exceed $100,000.  To
the extent that such limitation is exceeded, the excess options shall be treated
as non-qualified stock options for federal income tax purposes.
 
7.  Restricted Stock.
 
7.1. Grant of Restricted Stock.  The Committee may award shares of restricted
stock to such eligible participants as the Committee determines pursuant to the
terms of Section 3.  An award of restricted stock shall be subject to such
restrictions on transfer and forfeitability provisions and such other terms and
conditions, including the attainment of specified performance goals, as the
Committee may determine, subject to the provisions of the Plan.  To the extent
restricted stock is intended to qualify as “performance-based compensation”
under Section 162(m), it must be granted subject to the attainment of
performance goals as described in Section 11 below and meet the additional
requirements imposed by Section 162(m).
 
7.2. The Restricted Period.  At the time an award of restricted stock is made,
the Committee shall establish a period of time during which the transfer of the
shares of restricted stock shall be restricted and after which the shares of
restricted stock shall be vested (the “Restricted Period”).  The Restricted
Period shall be a minimum of three years with incremental vesting of portions of
the award over the three-year period permitted, with the following exceptions:
 
(a) If the vesting of the shares of restricted stock is based upon the
attainment of performance goals as described in Section 11, a minimum Restricted
Period of one year is allowed.
 
(b) No minimum Restricted Period applies to grants to non-employee directors, to
grants issued in payment of cash amounts earned under the Company’s annual
incentive plan, or to grants under Section 5.3(c) hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
Each award of restricted stock may have a different Restricted Period.  The
expiration of the Restricted Period shall also occur: (1) as provided under
Section 12.3 in the event of termination of employment under the circumstances
provided in the Incentive Agreement, and (2) as described in Section 12.10 in
the event of a Change of Control of the Company.
 
7.3.  Escrow.  The participant receiving restricted stock shall enter into an
Incentive Agreement with the Company setting forth the conditions of the
grant.  Any certificates representing shares of restricted stock shall be
registered in the name of the participant and deposited with the Company,
together with a stock power endorsed in blank by the participant.  Each such
certificate shall bear a legend in substantially the following form:
 
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Pernix Therapeutics Holdings, Inc. (the
“Company”) 2009 Stock Incentive Plan (the “Plan”), and an agreement entered into
between the registered owner and Company thereunder.  Copies of the Plan and the
agreement are on file at the principal office of the Company.
 
Alternatively, in the discretion of the Company, ownership of the shares of
restricted stock and the appropriate restrictions shall be reflected in the
records of the Company’s transfer agent and no physical certificates shall be
issued prior to vesting.
 
7.4.  Dividends on Restricted Stock.  Any and all cash and stock dividends paid
with respect to the shares of restricted stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Incentive Agreement.
 
7.5.  Forfeiture.  In the event of the forfeiture of any shares of restricted
stock under the terms provided in the Incentive Agreement (including any
additional shares of restricted stock that may result from the reinvestment of
cash and stock dividends, if so provided in the Incentive Agreement), such
forfeited shares shall be surrendered and any certificates cancelled.  The
participants shall have the same rights and privileges, and be subject to the
same forfeiture provisions, with respect to any additional shares received
pursuant to Section 12.5 due to a recapitalization or other change in
capitalization.
 
7.6.  Expiration of Restricted Period.  Upon the expiration or termination of
the Restricted Period and the satisfaction of any other conditions prescribed by
the Committee, the restrictions applicable to the restricted stock shall lapse
and, unless otherwise instructed by the participant, a stock certificate for the
number of shares of restricted stock with respect to which the restrictions have
lapsed shall be delivered, free of all such restrictions and legends, except any
that may be imposed by law, to the participant or the participant’s estate, as
the case may be.
 
7.7.  Rights as a Stockholder.  Subject to the terms and conditions of the Plan
and subject to any restrictions on the receipt of dividends that may be imposed
in the Incentive Agreement, each participant receiving restricted stock shall
have all the rights of a stockholder with respect to shares of stock during the
Restricted Period, including without limitation, the right to vote any shares of
Common Stock.
 
 
6

--------------------------------------------------------------------------------

 
 
8.  Restricted Stock Units.
 
8.1. Grant of Restricted Stock Units.  A restricted stock unit, or RSU,
represents the right to receive from the Company on the respective scheduled
vesting or payment date for such RSU, one share of Common Stock.  An award of
restricted stock units may be subject to the attainment of specified performance
goals or targets, forfeitability provisions and such other terms and conditions
as the Committee may determine, subject to the provisions of the Plan.  To the
extent an award of restricted stock units is intended to qualify as
performance-based compensation under Section 162(m), it must be granted subject
to the attainment of performance goals as described in Section 11 and meet the
additional requirements imposed by Section 162(m).
 
8.2. Vesting Period.  At the time an award of restricted stock units is made,
the Committee shall establish a period of time during which the restricted stock
units shall vest (the “Vesting Period”).  The Vesting Period shall be a minimum
of three years with incremental vesting over the three-year period permitted,
with the following exceptions:
 
(a) If the vesting of the shares of restricted stock units is based upon the
attainment of performance goals as described in Section 11, a minimum Vesting
Period of one year is allowed.
 
(b)  No minimum Restricted Period applies to grants of restricted stock units to
non-employee directors, to grants issued in payment of cash amounts earned under
the Company’s annual incentive plan, or to grants under Section 5.3
 
(c) hereof.
 
Each award of restricted stock units may have a different Vesting Period.  The
acceleration of the expiration of the Vesting Period shall also occur: (1) as
provided under Section 12.3 in the event of termination of employment under the
circumstances provided in the Incentive Agreement, and (2) as described in
Section 12.10 in the event of a Change of Control of the Company.
 
8.3. Dividend Equivalent Accounts.  Subject to the terms and conditions of this
Plan and the applicable Incentive Agreement, as well as any procedures
established by the Committee, the Committee may determine to pay dividend
equivalent rights with respect to RSUs, in which case, unless determined by the
Committee to be paid currently, the Company shall establish an account for the
participant and reflect in that account any securities, cash or other property
comprising any dividend or property distribution with respect to the share of
Common Stock underlying each RSU.  The participant shall have rights to the
amounts or other property credited to such account.
 
8.4. Rights as a Stockholder.  Subject to the restrictions imposed under the
terms and conditions of this Plan and subject to any other restrictions that may
be imposed in the Incentive Agreement, each participant receiving restricted
stock units shall have no rights as a stockholder with respect to such
restricted stock units until such time as shares of Common Stock are issued to
the participant.
 
 
7

--------------------------------------------------------------------------------

 
 
8.5. Compliance with Section 409A of the Code.  Restricted stock unit awards
shall be designed and operated in such a manner that they are either exempt from
the application or comply with the requirements of Section 409A of the Code.
 
9. Stock Appreciation Rights.
 
9.1. Grant of Stock Appreciation Rights.  A stock appreciation right, or SAR, is
a right to receive, without payment to the Company, a number of shares of Common
Stock, cash or any combination thereof, the number or amount of which is
determined pursuant to the formula set forth in Section 9.5.  Each SAR granted
by the Committee under the Plan shall be subject to the terms and conditions
provided herein.
 
9.2. Number.  Each SAR granted to any participant shall relate to such number of
shares of Common Stock as shall be determined by the Committee, subject to
adjustment as provided in Section 12.5.
 
9.3. Duration and Time for Exercise.  The term of each SAR shall be determined
by the Committee, but shall not exceed a maximum term of ten years.  Each SAR
shall become exercisable at such time or times during its term as shall be
determined by the Committee.  Notwithstanding the foregoing, the Committee may
accelerate the exercisability of any SAR at any time in its discretion in
addition to the automatic acceleration of SARs under Section 12.10.
 
9.4. Exercise.  A SAR may be exercised, in whole or in part, by giving written
notice to the Company, specifying the number of SARs that the holder wishes to
exercise.  The date that the Company receives such written notice shall be
referred to herein as the “Exercise Date.”  The Company shall, within 30 days of
an Exercise Date, deliver to the exercising holder certificates for the shares
of Common Stock to which the holder is entitled pursuant to Section 9.5 or cash
or both, as provided in the Incentive Agreement.
 
9.5. Payment.  The number of shares of Common Stock which shall be issuable upon
the exercise of a SAR payable in Common Stock shall be determined by dividing:
 
 
8

--------------------------------------------------------------------------------

 
 
(a) the number of shares of Common Stock as to which the SAR is exercised,
multiplied by the amount of the appreciation in each such share (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of a share of Common Stock subject to the SAR on the trading day prior to the
Exercise Date exceeds the “Base Price,” which is an amount, not less than the
Fair Market Value of a share of Common Stock on the date of grant, which shall
be determined by the Committee at the time of grant, subject to adjustment under
Section 12.5); by
 
(b) the Fair Market Value of a share of Common Stock on the Exercise Date.
 
No fractional shares of Common Stock shall be issued upon the exercise of a SAR;
instead, the holder of a SAR shall be entitled to purchase the portion necessary
to make a whole share at its Fair Market Value on the Exercise Date.
 
If so provided in the Incentive Agreement, a SAR may be exercised for cash equal
to the Fair Market Value of the shares of Common Stock that would be issuable
under this Section 9.5, if the exercise had been for Common Stock.
 
10. Other Stock-Based Awards.
 
10.1. Grant of Other Stock-Based Awards.  Subject to the limitations described
in Section 10.2 hereof, the Committee may grant to eligible participants “Other
Stock-Based Awards,” which shall consist of awards (other than options,
restricted stock, restricted stock units or SARs described in Sections 6 through
9 hereof) paid out in shares of Common Stock or the value of which is based in
whole or in part on the value of shares of Common Stock.  Other Stock-Based
Awards may be awards of shares of Common Stock, awards of phantom stock or may
be denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, shares of, or appreciation in the value of,
Common Stock (including, without limitation, securities convertible or
exchangeable into or exercisable for shares of Common Stock), as deemed by the
Committee consistent with the purposes of this Plan.  The Committee shall
determine the terms and conditions of any Other Stock-Based Award (including
which rights of a stockholder, if any, the recipient shall have with respect to
Common Stock associated with any such award) and may provide that such award is
payable in whole or in part in cash.  An Other Stock-Based Award may be subject
to the attainment of such specified performance goals or targets as the
Committee may determine, subject to the provisions of this Plan.  To the extent
that an Other Stock-Based Award is intended to qualify as “performance-based
compensation” under Section 162(m), it must be granted subject to the attainment
of performance goals as described in Section 11 below and meet the additional
requirements imposed by Section 162(m).
 
 
9

--------------------------------------------------------------------------------

 
 
10.2. Limitations.  Except as permitted in Section 5.3(c) and except for grants
to non-employee directors and grants of shares issued in payment of cash amounts
earned under the Company’s annual incentive plan, Other Stock-Based Awards
granted under this Section 10 shall be subject to a vesting period of at least
three years, with incremental vesting of portions of the award over the
three-year period permitted; provided, however, that if the vesting of the award
is based upon the attainment of performance goals, a minimum vesting period of
one year is allowed, with incremental vesting of portions of the award over the
one-year period permitted.
 
10.3. Compliance with Section 409A of the Code.  Other Stock-Based Awards shall
be designed and operated in such a manner that they are either exempt from the
application or comply with the requirements of Section 409A of the Code.
 
11. Performance Goals for Section 162(m) Awards.  To the extent that shares of
restricted stock, restricted stock units or Other Stock-Based Awards granted
under the Plan are intended to qualify as “performance-based compensation” under
Section 162(m), the vesting, grant, or payment of such awards shall be
conditioned on the achievement of one or more performance goals and must satisfy
the other requirements of Section 162(m).  The performance goals pursuant to
which such awards shall vest, be granted, or be paid out shall be any or a
combination of the following performance measures applied to the Company,
Pernix, a division, or a subsidiary:  earnings per share; return on assets; an
economic value-added measure; shareholder return; earnings or earnings before
interest, taxes and amortization; stock price; total shareholder return; return
on equity; return on total capital; return on assets or net assets; revenue;
reduction of expenses; free cash flow; income or net income; income before tax;
operating income or net operating income; gross profit; operating profit or net
operating profit; operating margin or profit margin; return on operating
revenue; return on invested capital; or market segment share.  For any
performance period, such performance objectives may be measured on an absolute
basis, relative to a group of peer companies selected by the Committee, relative
to internal goals, or relative to levels attained in prior years.  The
performance goals may be subject to such adjustments as are specified in advance
by the Committee in accordance with Section 162(m).
 
12. General.
 
12.1. Duration.  No Incentives may be granted under the Plan after March 8,
2020, the tenth anniversary of the date the Plan was adopted by Pernix;
provided, however, that subject to Section 12.9, the Plan shall remain in effect
after such date with respect to Incentives granted prior to that date, until all
such Incentives have either been satisfied by the issuance of shares of Common
Stock or otherwise been terminated under the terms of the Plan and all
restrictions imposed on shares of Common Stock in connection with their issuance
under the Plan have lapsed.
 
12.2. Transferability.  No Incentives granted hereunder may be transferred,
pledged, assigned or otherwise encumbered by a participant except: (a) by will;
(b) by the laws of descent and distribution; (c) pursuant to a domestic
relations order, as defined in the Code; or (d) as to options only, if permitted
by the Committee and so provided in the Incentive Agreement or an amendment
thereto, (i) to Immediate Family Members, (ii) to a partnership in which the
participant and/or Immediate Family Members, or entities in which the
participant and/or Immediate Family Members are the sole owners, members or
beneficiaries, as appropriate, are the sole partners, (iii) to a limited
liability company in which the participant and/or Immediate Family Members, or
entities in which the participant and/or Immediate Family Members are the sole
owners, members or beneficiaries, as appropriate, are the sole members, or (iv)
to a trust for the sole benefit of the participant and/or Immediate Family
Members.
 
 
10

--------------------------------------------------------------------------------

 
 
“Immediate Family Members” shall be defined as the spouse and natural or adopted
children or grandchildren of the participant and their spouses.  To the extent
that an incentive stock option is permitted to be transferred during the
lifetime of the participant, it shall be treated thereafter as a nonqualified
stock option.  Any attempted assignment, transfer, pledge, hypothecation or
other disposition of Incentives, or levy of attachment or similar process upon
Incentives not specifically permitted herein, shall be null and void and without
effect.
 
12.3. Effect of Termination of Employment or Death.  In the event that a
participant ceases to be an employee of the Company or to provide services to
the Company for any reason, including death, disability, early retirement or
normal retirement, any Incentives may be exercised, shall vest or shall expire
at such times as may be determined by the Committee and provided in the
Incentive Agreement.
 
12.4. Additional Conditions.  Anything in this Plan to the contrary
notwithstanding:  (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.
 
12.5. Adjustment.  In the event of any recapitalization, reclassification, stock
dividend, stock split, combination of shares or other similar change in the
Common Stock, the number of shares of Common Stock then subject to the Plan,
including shares subject to outstanding Incentives, and any and all other
limitations provided in the Plan limiting the number of shares of Common Stock
that may be issued hereunder, shall be adjusted in proportion to the change in
outstanding shares of Common Stock.  In the event of any such adjustments, the
price of any option, the Base Price of any SAR and the performance objectives of
any Incentive shall also be adjusted to provide participants with the same
relative rights before and after such adjustment.  No substitution or adjustment
shall require the Company to issue a fractional share under the Plan and the
substitution or adjustment shall be limited by deleting any fractional share.
 
 
11

--------------------------------------------------------------------------------

 
 
12.6. Withholding.
 
(a) The Company shall have the right to withhold from any payments made or stock
issued under the Plan or to collect as a condition of payment, issuance or
vesting, any taxes required by law to be withheld.  At any time that a
participant is required to pay to the Company an amount required to be withheld
under applicable income tax laws in connection with an Incentive, the
participant may, subject to Section 12.6(b) below, satisfy this obligation in
whole or in part by electing (the “Election”) to deliver currently owned shares
of Common Stock or to have the Company withhold shares of Common Stock, in each
case having a value equal to the minimum statutory amount required to be
withheld under federal, state and local law.  The value of the shares to be
delivered or withheld shall be based on the Fair Market Value of the Common
Stock on the date that the amount of tax to be withheld shall be determined
(“Tax Date”).
 
(b) Each Election must be made prior to the Tax Date.  For participants who are
not subject to Section 16 of the 1934 Act, the Committee may disapprove of any
Election, may suspend or terminate the right to make Elections, or may provide
with respect to any Incentive that the right to make Elections shall not apply
to such Incentive.  If a participant makes an election under Section 83(b) of
the Code with respect to shares of restricted stock, an Election to have shares
withheld to satisfy withholding taxes is not permitted to be made.
 
12.7. No Continued Employment.  No participant under the Plan shall have any
right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.
 
12.8. Deferral Permitted.  Payment of an Incentive may be deferred at the option
of the participant if permitted in the Incentive Agreement.  Any deferral
arrangements shall comply with Section 409A of the Code.
 
12.9. Amendments to or Termination of the Plan.  The Board may amend or
discontinue this Plan at any time; provided, however, that no such amendment
may:
 
 
12

--------------------------------------------------------------------------------

 
 
(a) materially revise the Plan without the approval of the stockholders.  A
material revision of the Plan includes (i) except for adjustments permitted
herein, a material increase to the maximum number of shares of Common Stock that
may be issued through the Plan, (ii) a material increase to the benefits
accruing to participants under the Plan, (iii) a material expansion of the
classes of persons eligible to participate in the Plan, (iv) an expansion of the
types of awards available for grant under the Plan, (v) a material extension of
the term of the Plan and (vi) a material change that reduces the price at which
shares of Common Stock may be offered through the Plan;
 
(b) amend Section 6.6 to permit repricing of options or SARs without the
approval of stockholders; or
 
(c) materially impair, without the consent of the recipient, an Incentive
previously granted, except that the Company retains all of its rights under
Section 12.10.
 
12.10. Change of Control.
 
(a) Unless otherwise defined in an Incentive Agreement, “Change of Control”
shall mean:
 
(i) the acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the 1934 Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
30% or more of the outstanding shares of Common Stock, or 30% or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors; provided, however, that for
purposes of this subsection (i), the following acquisitions shall not constitute
a Change of Control:
 
(1) any acquisition (other than a Business Combination which constitutes a
Change of Control under Section 12.10(a)(iii) hereof) of Common Stock directly
from the Company,
 
(2) any acquisition of Common Stock by the Company or its subsidiaries,
 
(3) any acquisition of Common Stock by (i) Cooper C. Collins, Jim E. Smith, Jr.
or their Immediate Family Members, (ii) any entity controlled by Cooper C.
Collins, James E. Smith, Jr. and/or their Immediate Family Members, and (iii)
any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
1934 Act) that includes Cooper C. Collins, James E. Smith, Jr. and/or any of
their Immediate Family Members,
 
 
13

--------------------------------------------------------------------------------

 
 
(4) any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any entity controlled by the
Company, or
 
(5) any acquisition of Common Stock by any entity pursuant to a Business
Combination that does not constitute a Change of Control under Section
12.10(a)(iii) hereof; or
 
(ii) individuals who, as of the date this Plan was adopted by the Board of
Directors (the “Approval Date”), constitute the Board (the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Approval Date
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least two-thirds of the directors then comprising the
Incumbent Board shall be considered a member of the Incumbent Board, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board; or
 
(iii) consummation of a reorganization, share exchange, merger, or consolidation
(including any such transaction involving any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”); provided, however, that in no
such case shall any such transaction constitute a Change of Control if
immediately following such Business Combination,
 
(1) all or substantially all of the individuals and entities who were the
beneficial owners of the outstanding Common Stock and the Company’s voting
securities entitled to vote generally in the election of directors immediately
prior to such Business Combination have direct or indirect beneficial ownership,
respectively, of more than 50% of the then outstanding shares of Common Stock,
and more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, of the
corporation resulting from such Business Combination (which, for purposes of
this paragraph (1) and paragraphs (2) and (3), shall include a corporation which
as a result of such transaction owns the Company or all or substantially all of
its assets either directly or through one or more subsidiaries), and
 
(2) except to the extent that such ownership existed prior to the Business
Combination, no Person (excluding any corporation resulting from such Business
Combination and any employee benefit plan or related trust of the Company, the
corporation resulting from such Business Combination, or any subsidiary of
either corporation) beneficially owns, directly or indirectly, 20% or more of
the then outstanding shares of common stock of the corporation resulting from
such Business Combination or 20% or more of the combined voting power of the
then outstanding voting securities of such corporation, and
 
 
14

--------------------------------------------------------------------------------

 
 
(3) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or
 
(4) approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.
 
(b) Upon a Change of Control, or immediately prior to the closing of a
transaction that will result in a Change of Control if consummated, all
outstanding Incentives granted pursuant to the Plan shall automatically become
fully vested and exercisable, all restrictions or limitations on any Incentives
shall lapse and all performance criteria and other conditions relating to the
payment of Incentives shall be deemed to be achieved or waived by Pernix without
the necessity of action by any person.
 
(c) No later than 30 days after the approval by the Board of a Change of Control
of the types described in subsections (iii) or (iv) of Section 12.10(a) and no
later than 30 days after a Change of Control of the type described in
subsections (i) and (ii) of Section 12.10(a), the Committee (as the Committee
was composed immediately prior to such Change of Control and notwithstanding any
removal or attempted removal of some or all of the members thereof as directors
or Committee members), acting in its sole discretion without the consent or
approval of any participant, may act to effect one or more of the alternatives
listed below and such act by the Committee may not be revoked or rescinded by
persons not members of the Committee immediately prior to the Change of Control:
 
(i) require that all outstanding options and stock appreciation rights be
exercised on or before a specified date (before or after such Change of Control)
fixed by the Committee, after which specified date all unexercised options shall
terminate;
 
(ii)  make such equitable adjustments to Incentives then outstanding as the
Committee deems appropriate to reflect such Change of Control (provided,
however, that the Committee may determine in its sole discretion that no
adjustment is necessary);
 
 
15

--------------------------------------------------------------------------------

 
 
(iii) provide for mandatory conversion of some or all of the outstanding options
and stock appreciation rights held by some or all participants as of a date,
before or after such Change of Control, specified by the Committee, in which
event such options and stock appreciation rights shall be deemed automatically
cancelled and the Company shall pay, or cause to be paid, to each such
participant an amount of cash per share equal to the excess, if any, of the
Change of Control Value of the shares subject to such option and stock
appreciation right, as defined and calculated below, over the exercise price(s)
of such options and stock appreciation rights or, in lieu of such cash payment,
the issuance of Common Stock or securities of an acquiring entity having a Fair
Market Value equal to such excess; or
 
(iv) provide that thereafter upon any exercise of an option or stock
appreciation right the participant shall be entitled to purchase under such
option or stock appreciation right, in lieu of the number of shares of Common
Stock then covered by such option or stock appreciation right, the number and
class of shares of stock or other securities or property (including, without
limitation, cash) to which the participant would have been entitled pursuant to
the terms of the agreement providing for the reorganization, merger,
consolidation or asset sale, if, immediately prior to such Change of Control,
the participant had been the holder of record of the number of shares of Common
Stock then covered by such options and stock appreciation rights.
 
(d) For the purpose of paragraph (iii) of Section  12.10(c), the “Change of
Control Value” shall equal the amount determined by whichever of the following
items is applicable:
 
(i) the per share price to be paid to stockholders of Pernix in any such merger,
consolidation or other reorganization;
 
(ii) the price per share offered to stockholders of Pernix in any tender offer
or exchange offer whereby a Change of Control takes place;
 
(iii) in all other events, the Fair Market Value per share of Common Stock into
which such options being converted are exercisable, as determined by the
Committee as of the date determined by the Committee to be the date of
conversion of such options; or
 
(iv) in the event that the consideration offered to stockholders of Pernix in
any transaction described in this Section 12.10 consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered that is other than cash.
 
 
16

--------------------------------------------------------------------------------

 
 
12.11. Definition of Fair Market Value.  Whenever “Fair Market Value” of Common
Stock shall be determined for purposes of this Plan, except as provided below in
connection with a cashless exercise through a broker, it shall be determined as
follows: (i) if the Common Stock is listed on an established stock exchange or
any automated quotation system that provides sale quotations, the closing sale
price for a share of the Common Stock on such exchange or quotation system on
the date as of which fair market value is to be determined, (ii) if the Common
Stock is not listed on any exchange or quotation system, but bid and asked
prices are quoted and published, the mean between the quoted bid and asked
prices on the date as of which fair market value is to be determined, and if bid
and asked prices are not available on such day, on the next preceding day on
which such prices were available and (iii) if the Common Stock is not regularly
quoted, the fair market value of a share of Common Stock on the date as of which
fair market value is to be determined, as established by the Committee in good
faith.  In the context of a cashless exercise through a broker, the “Fair Market
Value” shall be the price at which the Common Stock subject to the stock option
is actually sold in the market to pay the option exercise price.
 
 
17

--------------------------------------------------------------------------------

 
 